Citation Nr: 0201417	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  97-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
40 percent for myofacial pain syndrome, lumbosacral spine, 
with L5 radiculopathy.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1997 and March 1997 rating 
decisions of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the February 1997 
rating decision, the RO granted service connection for 
myofacial pain syndrome, lumbosacral spine, with L5 
radiculopathy and assigned a 40 percent evaluation.  In the 
March 1997 rating decision, the RO denied a total rating for 
compensation based upon individual unemployability.

In November 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  Myofacial pain syndrome, lumbosacral spine, with L5 
radiculopathy is manifested by no more than severe limitation 
of motion, lumbar strain, or intervertebral disc syndrome, by 
analogy.

2.  The veteran has completed high school and has reported he 
last worked in August 1996 as a firefighter.  He has been 
diagnosed with a severe psychiatric disorder.

3.  The veteran's only service-connected disability is the 
myofacial pain syndrome, lumbosacral spine, with L5 
radiculopathy, which is 40 percent disabling, and, when 
evaluated in association with his educational attainment and 
occupational experience, is not sufficiently disabling to 
render him unable to obtain and retain all kinds of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
40 percent for myofacial pain syndrome, lumbosacral spine, 
with L5 radiculopathy have not been met.  38 U.S.C.A. § 1155; 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran's low back was 
injured in January 1992, when he was in a car and was struck 
from behind by another car.  He was diagnosed with a muscle 
strain.

The veteran filed an original claim for service connection 
for a low back disorder in September 1996.  

An October 1996 VA outpatient treatment report shows the 
veteran reported having injured his back in a motor vehicle 
accident.  He described sharp, shooting pain.  An x-ray 
report of the lumbar spine revealed no compression fracture 
or subluxation.  The radiologist stated that the height of 
the vertebral bodies was well maintained.  The impression 
was, "The cause of the patient's symptoms is not detected."

A November 1996 VA computed tomography scan showed no 
herniation of the nucleus pulposus.  The radiologist stated 
that the study showed some mild posterior protrusion of disc 
material at L5-S1, consistent with some bulging of the 
annulus fibrosis.  

A February 1997 VA examination report shows that the veteran 
reported that he had intermittent left leg pain, which he 
stated radiated to his foot.  He complained of numbness over 
the lateral left leg and radicular pain up his back when his 
pain was most severe.  The veteran denied any bladder or 
bowel dysfunction.  The veteran stated that he was unemployed 
because he was unable to meet the lifting requirements of 
most jobs.  The examiner stated that clinical evaluation of 
the lower back revealed the veteran's gait to be normal.  
Heel and toe walking was performed satisfactorily.  The 
examiner stated the veteran's spine appeared to be in proper 
alignment.  He stated there was moderate bilateral 
paraspinous muscle spasms in the lumbosacral area.  Range of 
motion of the lumbar spine revealed 80 degrees of flexion, 
10 degrees of extension, 10 degrees lateral bending, 
bilaterally, and 45 degrees rotation, bilaterally.  The 
examiner noted that this was painful for the veteran.  Deep 
tendon reflexes were 2+/4 at the knees and ankles.  Straight 
leg raising was 60 degrees on the right and 70 degrees on the 
left with low back pain.  Sensory examination was 5+/5 
throughout except distribution over the left upper leg.  
Motor examination was 5/5 throughout.  The diagnosis entered 
was myofacial pain syndrome, lumbosacral spine.

In March 1997, the veteran submitted his claim for a total 
rating for compensation based upon individual 
unemployability.  He stated he had last worked full time in 
August 1996 as a firefighter.  Prior jobs involved being a 
grind operator and a laborer.  The veteran indicated that he 
had finished high school, but that he had no other education 
or training.  He stated he was unable to work because of his 
service-connected myofacial pain syndrome, lumbosacral spine, 
with L5 radiculopathy.

An October 1997 private medical record shows that the veteran 
was going to undergo physical therapy for his service-
connected back.  At the time he began physical therapy, he 
told the physical therapist that he had constant, central 
lumbosacral pain with slight referral to the paraspinal 
region.  He reported intense pain in the left thigh, 
anterolaterally to the knee, although he stated that since 
August 1997, he had been developing the same sort of pain in 
his right thigh.  The veteran denied any symptoms below the 
knees.  The physical therapist stated that he wanted to see 
the veteran two times per week for two weeks and then 
depending on the veteran's response, possibly see him only 
once a week or once every two weeks for one month.

A January 1998 VA x-ray of the lumbar spine showed that the 
heights of the vertebral bodies and disc spaces were well 
maintained.  A February 1998 VA CT scan of the lumbar spine 
revealed mild posterior central disc bulge at L5-S1, which 
the radiologist noted was also present in November 1996.

An April 1998 private medical record related to the veteran's 
physical therapy shows that the veteran reported that his 
back and leg pain were getting worse.  He stated he felt like 
he was less able to do any kind of exercise, including 
walking or any stretching exercises.  The physical therapist 
stated, "He believes he is unable to work."  He stated that 
it was very difficult to classify the veteran's syndrome.  He 
added that based upon the veteran's report and evaluation 
that it would appear that the veteran had a McKenzie joint or 
disc derangement Type 5 on the right side or a central disc 
problem.  The physical therapist stated that crossed straight 
leg raising was "high positive" on the left, producing 
right back and gluteal pain.  He noted that the veteran 
clearly now had extension dysfunction of the low back, which 
he did not have five to six weeks prior.

A June 1998 VA MRI of the lumbar spine showed mild 
degenerative narrowing of the right L5-S1 foramen at the mid 
portion of the foramen and findings consistent with a 
synovial cyst extending laterally and anteriorly from the 
left L4-L5 facet.

An August 1998 VA outpatient treatment report shows that the 
examiner noted that the veteran's MRI showed mild 
degenerative joint disease of right L5-S1 foramen in 
midportion with mild narrowing and synovial cyst extending 
laterally and anteriorly from the left L4-L5 facet.  The 
examiner noted that the veteran used to work as a 
firefighter, mill worker, and construction worker but that 
now he was unable to lift, stoop, bend, carry, squat, or sit 
for any length of time because of back pain.  The examiner 
noted that the veteran was requesting a Department of Motor 
Vehicles waiver for handicapped parking, which he completed 
for the veteran.  The examiner stated that the veteran was 
unable to get a job because he could not stand for very long 
and had difficulty carrying things and books.  He stated that 
the veteran felt that he deserved a higher evaluation and 
that he agreed with the veteran.  The examiner noted that the 
veteran would likely have chronic pain problems for the rest 
of his life and that it was likely that the degenerative 
changes would progress and worsen over the years.  

A December 1998 VA examination report shows that the veteran 
denied being totally well in the back for even three months 
since he was discharged from service.  The veteran reported 
that his present treatment involved careful activity, oral 
medication, and a cane.  The examiner noted that the veteran 
had been advised that surgery would not be helpful.  The 
veteran reported that his present comfort level allowed him 
to operate a car for 15 minutes, walk for 10 minutes, or do 
standing activities for 10 minutes, which he stated were all 
limited by pain in the low back and thighs.  The examiner 
noted that the veteran did not drive a car.

The veteran stated that the low back had severe pain and that 
the pain radiated into buttock and thigh bilaterally.  He 
stated that both thighs had anterolateral numbness.  The 
veteran reported that the right lower extremity had some 
collapsing, which he related to the back.  He denied problems 
with his ankles and feet.  The veteran reported that he was 
aware of chronic symptoms of both tension and depression and 
that he was receiving psychiatric treatment.  The examiner 
noted that the veteran had subjective feelings of weakness, 
easy fatigue, and poor coordination at the low back and at 
both thighs.  The veteran stated that flare-ups with activity 
bothered the low back, which happened about once a week and 
that the symptoms improved with rest in about two hours.

The examiner noted that the veteran's cooperation was very 
good.  He noted the veteran was using a cane on the left, 
because of his tendency to have collapsing of the right lower 
extremity.  The examiner stated that the veteran was able to 
rise on the toes and heels.  He stated the veteran could flex 
forward and reach to the lower tibia.  Percussion of the 
flexed spine was noted to be painful at  L-5.  The examiner 
stated that the veteran's legs were equal in length.  Range 
of motion of the lumbar spine was as follows: flexion, 
90 degrees; extension, 25 degrees; rotation, 25 degrees, 
bilaterally; and lateral bending 30/25 degrees.  The examiner 
noted there was moderate pain with these movements.  He 
stated alignment of the spine was "okay."  The low back was 
reported to be tender at L-5, with mild muscular tenderness 
at both iliac crest areas posteriorly.  In sitting position 
rotation improved to 35/30.

The examiner stated that reflexes were normal at the knees 
and ankles.  Extensor muscles and sensation were normal in 
the lower legs and feet.  He noted that both thighs had 
numbness on the anterolateral aspect in the distribution of 
the lateral femoral cutaneous nerve, but that they did not 
have any numbness otherwise.  Calf circumference was equal.  
The examiner stated that straight leg raising was easily 
tolerated to 70 degrees on the left and limited to 50 degrees 
on the right by low back pain.  He noted this was increased 
somewhat by dorsiflexion of the right foot, but not increased 
by pressure on the sciatic nerve.

The examiner noted that regular spine x-rays in the early 
part of 1998 were considered normal and that a CT scan at 
about the same time showed some degenerative bulging of the 
disk at L5-Sl.  He noted the lumbar nerve roots did not 
appear to be bothered by this.  The examiner entered a 
diagnosis of chronic back pain, which he stated was mostly at 
the low back plus some midback discomfort.  He added that 
continued symptoms were diagnosed as chronic muscular strain 
superimposed on some degenerative instability.  He stated 
myofascial pain syndrome was a similar diagnosis and noted 
that the lumbar nerve roots were okay.  The examiner 
diagnosed referred discomfort for the associated lower 
extremity symptoms and meralgia paresthetica for the numbness 
anterolaterally at both thighs.  

The examiner noted that he had reviewed the veteran's claims 
file.  He stated that the veteran had a 40-degree decrease in 
back flexion and had some flare-up problems, which a 30-
degree decrease in back flexion would represent.  The 
examiner noted that the veteran did not have intervertebral 
disc syndrome.  He stated the veteran had some symptoms 
suggestive of it, but did not have disk syndrome that 
included significant lumbar nerve root irritation.

A January 1999 VA fee-basis neurological examination report 
shows that the veteran reported he had been experiencing 
problems with his low back since he had been in an automobile 
accident in service.  The veteran reported he had had a 
number of jobs over the years as a mill worker and 
firefighter, but stated that because of escalating pain he 
has been unable to work over the past two years.  Clinically, 
the veteran described his pain as a constant sharp, stinging 
sensation in the middle of his lumbar spine present on a 
continuous basis, with intermittent radiation down through 
the left buttock, along the lateral thigh to the knee.  At 
times, the veteran stated that the pain would also shoot down 
the calf and into the foot.  Also at times, he stated he 
would have a shooting pain in the right leg along the medial 
thigh, which he stated was severe and caused his leg to give 
out, resulting in frequent falls, the last of which occurred 
about two months prior.  The veteran stated that his best 
position was sitting, whereas standing was very painful for 
him.  He stated that his symptoms were worse with bending and 
lifting and that his legs felt weak much of the time.  He 
denied any bowel or bladder difficulties.  

The examiner noted that physical examination revealed an 
alert gentleman with prominent guarding and dramatic pain 
behaviors.  The examiner stated that the veteran had dramatic 
tenderness in the entire lumbosacral spine, left sacroiliac 
joints, and buttocks, bilaterally, describing pain that shot 
up his back.  Straight leg raising was 90 degrees when 
sitting and distracted.  Supine straight leg raising was 
dramatically positive at 40 degrees, bilaterally, with 
complaints of mid-back pain.  The examiner stated that lumbar 
motion was performed with the double inclinometer technique, 
which revealed 8 degrees of flexion, 6 degrees of extension, 
and 8 degrees lateral bending to either side.  He noted the 
veteran had prominent pain complaints and behaviors during 
testing.  The examiner stated that the straight leg raising 
validity test was considered invalid.  Examination of the 
lower extremities revealed no trophic changes, and dorsalis 
pedis pulses were intact, bilaterally.  Posterior tibial 
pulses were faint, but present.  The examiner noted that 
there was no muscle wasting.  The veteran was able to walk on 
his heels and toes, but would give way with the left foot.  
He noted the veteran had inconsistent give-way weakness when 
testing proximal muscles on the left.  Sensory examination 
revealed diminished pin sensation along the anterolateral 
thighs, bilaterally, in the distribution of the lateral 
femoral cutaneous nerve.  The examiner noted that pin prick 
sensation was intact elsewhere, including the bottoms of the 
feet.  Romberg was noted to be negative.  He stated the 
veteran's gait was narrow based, although cautious and 
antalgic with intact tandem.  Deep tendon reflexes were 2/4 
and symmetrical, including knee and ankle jerks with 
bilateral downgoing toes.

The examiner entered diagnoses of bilateral meralgia 
paresthetica, which he stated was secondary to obesity, and 
chronic myofascial pain syndrome with no clinical evidence of 
polyneuropathy or radiculopathy.  He concluded the following:

This patient presents with chronic low-
back pain and numbness in his legs ever 
since an auto-related injury in May 1992.  
Unfortunately, the patient's examination 
was significant for multiple 
inconsistencies with subjective 
complaints unsupported by objective 
findings.  Lumbar range of motion was 
somewhat limited, although those 
measurements were considered invalid.  
Even though the patient does have 
evidence of meralgia paresthetica, I 
believe that those symptoms are more 
likely to be weight-related than due to 
his previous injury.  At this point I do 
not believe that there is any clinical 
evidence of a lumbar radiculopathy or 
polyneuropathy.  

An August 1999 VA examination report shows that the veteran 
had reported that his back had gotten worse over the last 
several years.  He stated that his back pain was a six on a 
scale from one to 10 in 1992, but was now a nine.  The 
veteran stated that he could walk one flight of stairs before 
he would have to stop because of back pain.  He added he 
could walk two blocks before he would have to stop because of 
back and leg pain.  The veteran complained of leg weakness.

The examiner noted that the veteran arrived at the 
examination with a cane and that he could walk without a 
cane, but had a mild limp.  He stated the veteran was able to 
lift himself up on his heels and toes but complained of poor 
balance.  The examiner stated the veteran was able to do a 
full squat but used his hands to recover, stating that his 
legs felt weak.  The veteran was able to forward bend with 
fingertips four inches above the knees.  The examiner noted 
that the veteran complained of pain.  Flexion was to 
40 degrees, extension was to 10 degrees, lateral bending was 
to 35 degrees, and rotation was to 20 degrees.  The examiner 
noted that there was no spasm, deformity, or tenderness in 
the low back.  Straight leg raising was to 90 degrees.  The 
examiner stated that there were no abnormalities of the lower 
extremities.  Motor strength was 4/5 limited by pain and 
"possibly by effort."  Deep tendon reflexes were 2+ 
bilaterally in the knees and ankles.  The examiner noted that 
the veteran had some decreased sensation on the anterior 
lateral thighs.  The impression entered was chronic low back 
pain secondary to chronic pain syndrome, deconditioning, and 
associated chronic postural muscle strain.  He stated that 
there was no evidence of significant radiculopathy or 
neurological compromise.  The examiner noted that the veteran 
had lateral femoral cutaneous nerve dysfunction, which was 
related to the veteran's obesity.

An October 1999 VA psychiatric evaluation report shows that 
the examiner entered a diagnoses of post-traumatic stress 
disorder, bipolar disorder, dissociative disorder, and social 
phobia.  He stated that the veteran appeared to be severely 
to totally disabled.  The examiner added, "At this time, his 
psychiatric symptomatology makes it very difficult for him to 
be employable."  He noted that the veteran's social 
functioning was severely impaired.

A January 2000 VA treatment report shows that the veteran was 
reported to be in pain with a stiff posture.  The veteran 
stated that he had experienced a sharp increase in pain in 
his back.  In a February 2000 treatment report, it shows that 
the veteran was undergoing lumbar epidural steroid injections 
as a result of his low back pain.  A separate February 2000 
treatment report shows that the veteran complained of chronic 
back pain, which radiated to his anterior thigh, bilaterally.  
The examiner noted that the veteran was uncomfortable when 
walking on his heels and toes.  He stated the veteran refused 
to squat because of pain.  Flexion was reached where his 
fingertips were within 18 inches from the floor.  Deep tendon 
reflexes were 2+ and equal.  The examiner noted that the 
veteran complained of severe pain when doing full body 
rotation.  He entered a diagnosis of chronic low back pain 
and noted that the veteran declined the offer of physical 
therapy consultation or pain medication.  The following day, 
a nurse noted that the veteran was seen playing pool with 
another patient and that he did not exhibit pain behavior 
while leaning over and walking around the pool table.  Three 
days following this, the nurse noted that the veteran 
appeared to move easily from the bed to the locker without 
signs of pain.

An August 2000 VA psychiatric evaluation report shows that 
the examiner entered a diagnosis of post-traumatic stress 
disorder, which he stated he felt was attributable to violent 
treatment in a dysfunctional and violent family.  He also 
found that the veteran met the criteria for an affective 
disorder of bipolar disorder.  The examiner noted that the 
veteran had been unemployed since 1996 and that it appeared 
that the veteran would likely be unemployable for the 
foreseeable future.  He stated that it was his opinion that 
the veteran be considered psychiatrically disabled, impaired, 
and a potential danger to the public safety.

At the November 2001 Board hearing, the veteran testified 
that his lower back had constant pain, which would shoot down 
to both of his legs.  He stated he had complete numbness in 
both legs all the way down to his knee.  The veteran 
described having muscle spasms approximately once a month.  
He stated that no one would hire him because he was a 
liability.  The veteran testified he had to do stretches 
everyday to keep himself limber.  He stated he could not 
drive both because of back pain and because of his 
medications that he was taking for his psychiatric disorder.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1997 and March 1997 rating 
decisions on appeal, the June 1997 statement of the case, and 
the June 1997, October 1997, January 1999, March 1999, and 
October 2000 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for the service-connected myofacial pain 
syndrome, lumbosacral spine, with L5 radiculopathy and to 
establish a total rating for compensation based upon 
individual unemployability.  In the June 1997 statement of 
the case and the October 1997 and October 2000 supplemental 
statements of the case, the RO also included the pertinent 
regulations that applied to the veteran's claims for an 
increased evaluation for his service-connected disability, to 
include a total rating for compensation based upon individual 
unemployability.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Oregon Department of Veterans' Affairs.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
at VA for his back.  The record reflects that the RO 
requested these records at various times during the appeal 
period, and that the record contains VA treatment records, 
which include outpatient treatment reports, inpatient 
treatment reports, and VA hospitalization summary reports, 
dated from November 1992 to November 2000.  The veteran also 
reported having received treatment for his service-connected 
back at a private facility.  The record reflects that the RO 
sought to obtain the records from Sacred Heart Hospital, 
which records were received in January 1997.  The veteran 
received physical therapy at that same hospital, which 
records were received and associated with the claims file.  
The veteran has not alleged that there are any additional 
medical records related to treatment for the service-
connected myofacial pain syndrome, lumbosacral spine, with L5 
radiculopathy that have not been associated with the claims 
file.  

The Board is aware that the veteran is staying at the VA 
domiciliary and that the undersigned Board Member during the 
November 2001 hearing had stated that he would obtain these 
records if the claim could not be decided favorably.  
However, it must be noted that the veteran did not indicate 
that he was being treated at the domiciliary for his service-
connected back.  Thus, the Board finds that to remand to 
obtain records, which have not been stated to be relevant, 
would serve no useful purpose.  

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations related to his 
claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

A.  Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for 
myofacial pain syndrome, lumbosacral spine, with L5 
radiculopathy.  Therefore, in this sort of case, it is 
distinguished from one in which a claim for an increased 
evaluation of a disability has been filed after a grant of 
service connection has been made in a prior decision.  The 
United States Court of Appeals for Veterans Claim (the Court) 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted 
(or from an other applicable effective date).  See Fenderson, 
12 Vet. App. at 126-127.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
40 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for myofacial pain 
syndrome, lumbosacral spine, with L5 radiculopathy.  The 
evidence of record shows that the veteran has severe 
limitation of motion in his lumbar spine.  The veteran walks 
with a cane as a result of his service-connected back.  In 
February 1997, the examiner found moderate bilateral 
paraspinous muscle spasms in the lumbosacral area.  Deep 
tendon reflexes were decreased in the knees and ankles, as 
was sensation in the left upper leg.  In April 1998, the 
veteran complained that his back and leg pain were getting 
worse.  The physical therapist noted that the veteran had 
extension dysfunction of the low back, which he had not had 
previously.

In December 1998, the veteran reported weakness, easy 
fatigue, and poor coordination, which the examiner noted was 
subjective.  The examiner stated that the veteran's reflexes 
were normal at the knees and ankles.  He noted the veteran 
had numbness on the anterolateral aspect in the distribution 
of the lateral femoral cutaneous nerve.  It was his 
determination that the veteran had chronic muscular strain 
superimposed on some degenerative instability.  The examiner 
stated the veteran did not have intervertebral disc syndrome, 
but had symptoms suggestive of it.  He noted that the veteran 
did not have significant lumbar root irritation.  In January 
1999, the examiner stated that the veteran had prominent 
guarding and dramatic pain behavior.  He stated that when the 
veteran was distracted, straight leg raising was 90 degrees 
in the sitting position.  The examiner stated that he felt 
that the straight leg raising test in the supine position was 
invalid.  He concluded that there were inconsistencies with 
the subjective complaints and the objective findings.  The 
examiner stated that he felt that the veteran's symptoms of 
meralgia parenthetical were more related to the veteran's 
obesity than the service-connected disability.

In August 1999, the examiner stated that the veteran walked 
with a mild limp.  He stated that there were no abnormalities 
in the lower extremities.  Straight leg raising was to 
90 degrees.  The examiner stated that motor strength was 4 
out of 5, which was limited by pain and possibly by effort.  
The examiner determined that there was no evidence of 
significant radiculopathy or neurological compromise.  The 
Board finds that the above-described evidence is indicative 
of no more than a 40 percent evaluation under Diagnostic 
Codes 5292, 5293 and 5295.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295.

The Board must now consider whether an evaluation in excess 
of 40 percent is warranted.  Under Diagnostic Codes 5292, 
limitation of motion of the lumbar spine, and 5295, 
lumbosacral strain, the veteran is at the maximum evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  Thus, an 
increased evaluation under these Diagnostic Codes is not 
available.  See id.  The Board finds that the preponderance 
of the evidence is against an increased evaluation under 
Diagnostic Code 5293.  The medical evidence of record has not 
established that the veteran's myofacial pain syndrome, 
lumbosacral spine, with L5 radiculopathy has resulted in 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the disease 
disc with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The Board is aware that a VA examiner 
stated that the veteran did not have intervertebral disc 
syndrome.  Regardless, that same examiner noted that the 
veteran had symptoms suggestive of such, and thus the Board 
finds that an evaluation by analogy under this Diagnostic 
Code is appropriate.

The evidence has established that the veteran has numbness in 
his lower extremities, on the upper part.  The Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has pronounced symptoms with little 
intermittent relief.  Although muscle spasms have been 
reported on some examinations, they were also not found on 
other examinations.  In the December 1998 VA examination 
report, the examiner stated that the veteran did not have 
significant lumbar nerve root irritation.  In the January 
1999 examination report, the examiner stated that the veteran 
had no clinical evidence of polyneuropathy or radiculopathy.  
In the August 1999 examination report, the examiner stated 
that the veteran had no evidence of significant radiculopathy 
or neurological compromise.  

Additionally, the Board finds that some of the veteran's 
symptoms appear to be exaggerated.  In the January 1999 fee-
basis examination report, the examiner noted that the 
subjective complaints were not consistent with the objective 
findings.  In the August 1999 examination report, the 
examiner noted that motor strength was limited possibly by 
effort.  In February 2000, while the veteran was a patient at 
a VA facility, a nurse noted that the veteran was playing 
pool with another patient and showed no signs of pain while 
playing pool or walking around the table.  The Board finds 
that the evidence described above is consistent with 
recurring attacks with intermittent relief that is 
contemplated by the 40 percent evaluation under Diagnostic 
Code 5293.  See id.  The evidence of record does not show 
that the veteran's intervertebral disc syndrome is any more 
than severe.

The Board notes that it has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  
When examined in December 1998, the examiner stated that the 
veteran's complaints of weakness, easy fatigue, and poor 
coordination were subjective.  When the examiner attempted to 
test the veteran's give-way weakness in January 1999, the 
veteran's responses were found to be inconsistent.  The 
examiner noted that the subjective complaints were not 
consistent with the objective findings.  The veteran's 
current 40 percent evaluation contemplates severe limitation 
of motion, severe lumbosacral strain, or severe 
intervertebral disc syndrome.  Taking the evidence of record 
into account, the Board does not find that the veteran has 
any more than severe functional impairment.  Therefore, the 
Board finds that no more than a 40 percent evaluation is 
warranted for the service-connected myofacial pain syndrome, 
lumbosacral spine, with L5 radiculopathy.

The veteran is competent to report his symptoms.  To the 
extent that he has stated that he warrants more than a 
40 percent evaluation, the medical findings do not support 
his contention and testimony.  The Board finds that the 
veteran's report of his symptoms is worse than what the 
clinical findings show.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements and testimony, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of time during the appeal 
period.  See Fenderson, supra.  The veteran's service-
connected disability has remained essentially the same during 
the appeal period.  See 38 C.F.R. § 4.1 (2001) (veteran's 
disability evaluation encompasses compensation for 
considerable loss of working time from exacerbations or 
illnesses).

B.  Individual Unemployability

The veteran claims that he cannot work because of the 
service-connected myofacial pain syndrome, lumbosacral spine, 
with L5 radiculopathy.  Total ratings for compensation 
purposes may be assigned where the combined schedular rating 
for the veteran's service-connected disability or 
disabilities is less than 100 percent when it is found that 
the service-connected disabilities are sufficient to render 
the veteran unemployable without regard to either his 
advancing age or the presence of any nonservice-connected 
disorders.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341 (2001).  The provisions of 38 C.F.R. 
§ 4.16(a) (2001), establish, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

Service connection is in effect for myofacial pain syndrome, 
lumbosacral spine, with L5 radiculopathy, which is 40 percent 
disabling.  Thus, the veteran does not meet the requirements 
set forth in 38 C.F.R. § 4.16(a) and he has no legal merit to 
the claim based upon schedular requirements.

As to consideration of an assignment of an extraschedular 
evaluation, the Board notes that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001) and decided against referring 
it.  This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretrary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Accordingly, for the reasons stated above, the Board finds 
that a total rating for compensation based upon individual 
unemployability is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

The Board notes that it appreciates the veteran's testimony 
at the November 2001 Board hearing and regrets that a more 
favorable determination could not be made in this case.


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for myofacial pain syndrome, lumbosacral spine, with L5 
radiculopathy is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

